Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-11, 15-22 allowed
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Christopher M. Swickhamer Registration Number 59853 on September 2, 2022.

The application has been amended as follows
1.	(Currently Amended) A device, comprising:
a camera;
an electronic display;
hardware processing circuitry; and
a hardware memory storing instructions that when executed configure the hardware processing circuitry to perform operations comprising:
receiving one or more images of one or more items over a computer network from a server, the received one or more images including a first image of a first vehicle part;
removing a background from the received one or more images of the one or more items to generate a modified image;
determining a parts inventory for a vehicle associated with the modified image based on a confidence value that the modified image depicts the vehicle, wherein the parts inventory comprises images of a plurality of vehicle parts that are compatible with the vehicle, and wherein the plurality of vehicle parts includes a subset of vehicle parts that comprise a same part type as the first vehicle part;
capturing a video of the vehicle using the camera;
receiving one or more boundaries of a shape in the video;
automatically identifying, based on a combination of one or more parts in the parts inventory and the vehicle, the first image of the first vehicle part;
automatically fitting the first image of the first vehicle part inside the shape in the video of the vehicle, the fitting comprising applying an affine transformation to the first image of the first vehicle part based on the one or more boundaries of the shape in the video;
playing, on the electronic display, the video of the vehicle, the video comprising the first image of the first vehicle part fitted to the video of the vehicle; and
continually refitting the first image of the first vehicle part to the video of the vehicle as the vehicle changes perspective in the video, the refitting comprising applying the affine transformation to the first image of the first vehicle part based on the one or more boundaries of the shape in the video.
2.	(Previously Presented) The device of claim 1, the operations further comprising masking the first image of the first vehicle part to remove the background of the first image of the first vehicle part before refitting the first image to the video of the vehicle.
3.	(Previously Presented) The device of claim 2, the operations further comprising blending the first image of the first vehicle part with the video of the vehicle.
4.	(Previously Presented) The device of claim 3, the operations further comprising in response to a selection of a second vehicle part, continually refitting a second image of the second vehicle part to video of the vehicle as the vehicle changes perspective in the video by applying an affine transformation to the second image of the second vehicle part.
5.	(Previously Presented) The device of claim 1, the operations further comprising iteratively refitting additional images of additional items to the vehicle as the vehicle changes perspective in the video by applying affine transmissions to each of the additional images of the additional items.
6.	(Previously Presented) The device of claim 1, wherein the affine transformation to the first image of the first vehicle part comprises applying an out-of­plane rotating affine transformation on the first image.
7.	(Original) The device of claim 1, further comprising a mobile phone handset.
8.	(Currently Amended) A non-transitory computer readable medium comprising instructions that when executed by hardware processing circuitry configure the hardware processing circuitry to perform operations comprising:
receiving one or more images of one or more items over a computer network from a server, the received one or more images including a first image of a first vehicle part;
removing a background from the received one or more images of the one or more items to generate a modified image;
determining a parts inventory for a vehicle associated with the modified image based on a confidence value that the modified image depicts the vehicle, wherein the parts inventory comprises images of a plurality of vehicle parts that are compatible with the vehicle, and wherein the plurality of vehicle parts includes a subset of vehicle parts that comprise a same part type as the first vehicle part;
capturing a video of the vehicle using a camera;
receiving one or more boundaries of a shape in the video;
automatically identifying, based on a combination of one or more parts in the parts inventory and the vehicle, the first image of the first vehicle part;
automatically fitting the first image of the first vehicle part inside the shape in the video of the vehicle, the fitting comprising applying an affine transformation to the first image of the first vehicle part based on the one or more boundaries of the shape in the video;
playing, on an electronic display, the video of the vehicle, the video comprising the first image of the first vehicle part fitted to the video of the vehicle; and
continually refitting the first image of the first vehicle part to the video of the vehicle as the vehicle changes perspective in the video, the refitting comprising applying the affine transformation to the first image of the first vehicle part based on the one or more boundaries of the shape in the video.
9.	(Previously Presented) The non-transitory computer readable medium of claim 8, the operations further comprising masking the first image of the first vehicle part to remove the background of the first image of the first vehicle part before refitting the first image to the video of the vehicle.
10.	(Previously Presented) The non-transitory computer readable medium of claim 9, the operations further comprising blending the first image of the first vehicle part with the video of the vehicle.
11.	(Previously Presented) The non-transitory computer readable medium of claim 10, the operations further comprising in response to a selection of a second vehicle part, continually refitting a second image of the second vehicle part to video of the vehicle as the vehicle changes perspective in the video by applying an affine transformation to the second image of the second vehicle part.
12‍–14.	(Canceled)
15.	(Currently Amended) A method comprising:
receiving one or more images of one or more items over a computer network from a server, the received one or more images including a first image of a first vehicle part;
removing, by processing circuitry, a background from the received one or more images of the one or more items to generate a modified image;
determining, by the processing circuitry, a parts inventory for a vehicle associated with the modified image based on a confidence value that the modified image depicts the vehicle, wherein the parts inventory comprises images of a plurality of vehicle parts that are compatible with the vehicle, and wherein the plurality of vehicle parts includes a subset of vehicle parts that comprise a same part type as the first vehicle part;
capturing a video of the vehicle using a camera;
receiving one or more boundaries of a shape in the video;
automatically identifying, based on a combination of one or more parts in the parts inventory and the vehicle, the first image of the first vehicle part;
automatically fitting the first image of the first vehicle part inside the shape in the video of the vehicle, the fitting comprising applying an affine transformation to the first image of the first vehicle part based on the one or more boundaries of the shape in the video;
playing, on an electronic display, the video of the vehicle, the video comprising the first image of the first vehicle part fitted to the video of the vehicle; and
continually refitting the first image of the first vehicle part to the video of the vehicle as the vehicle changes perspective in the video, the refitting comprising applying the affine transformation to the first image of the first vehicle part based on the one or more boundaries of the shape in the video.
16.	(Previously Presented) The method of claim 15, further comprising masking the first image of the first vehicle part to remove the background of the first image of the first vehicle part before refitting the first image to the video of the vehicle.
17.	(Previously Presented) The method of claim 16, further comprising blending the first image of the first vehicle part with the video of the vehicle.
18.	(Previously Presented) The method of claim 17, further comprising in response to a selection of a second vehicle part, continually refitting a second image of the second vehicle part to video of the vehicle as the vehicle changes perspective in the video by applying an affine transformation to the second image of the second vehicle part.
19.	(Previously Presented) The method of claim 15, further comprising iteratively refitting additional images of additional items to the vehicle as the vehicle changes perspective in the video by applying affine transmissions to each of the additional images of the additional items.
20.	(Previously Presented) The method of claim 15, wherein the affine transformation to the first image of the first vehicle part comprises applying an out-of­plane rotating affine transformation on the first image.
21.	(Previously Presented) The device of claim 1, wherein the operations further comprise identifying the first vehicle part from the first image based on a position of a rectangle over the vehicle.
22.	(Previously Presented) The device of claim 21, wherein the operations further comprise assigning the confidence value to the first image based on a number of wheels or hubcaps; and
storing, based on the confidence value, the first image in an inventory database, wherein the first vehicle part is identified from the inventory database.
23.	(Canceled)
24.	(Canceled) 


The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant's invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features include  “receiving one or more images of one or more items over a computer network from a server, the received one or more images including a first image of a first vehicle part; removing a background from the received one or more images of the one or more items to generate a modified image; determining, by the processing circuitry, a parts inventory for a vehicle associated with the modified image based on a confidence value that the modified image depicts the vehicle, wherein the parts inventory comprises images of a plurality of vehicle parts that are compatible with the vehicle, and wherein the plurality of vehicle parts includes a subset of vehicle parts that comprise a same part type as the first vehicle part”
A remarkable art in this area, for capturing video and fitting objects over the captured video, US 2013/0063487, Spiegel discloses the ability to identify object in a video and determine the related objects that may be augment-on the identified objects. However, Spiegel do not disclose the identified object as vehicle or the ability to identify a specific part inventory based on a confidence value of a modified image.
Another remarkable art in this area, US 2011/0188713, Chin, discloses the ability to associate a confidence value with images to create a database that include recognized and unrecognized images based on the determined score, but does not disclose that the confidence score is provided for modified images.
Another remarkable art in this area, US 2014/0254927, Bha, discloses the ability to extract parts of images and remove the background to create an inventory. However, Bha does not disclose that the modified images are associated with a confidence value to determine a parts inventory for a vehicle.
 Although the above references teach various elements of applicant's claims on an individual basis there is no reason to combine the elements in such a way that mirrors applicant's claims without utilizing applicant's claims in a hindsight reconstruction. Therefore the claims are allowable.
In addition to the above, the Examiner emphasizes the interrelation of the above distinguishing elements with the remainder of each respective claim element, and further notes that it is the interrelation that truly distinguishes Applicant's invention from the evidence at hand.
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 9:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174